Upon conviction for swindling, appellant's punishment was assessed at confinement in the penitentiary for two years.
We find in the record what purports to be a statement of facts, but the same is neither agreed to by the attorneys or authenticated by the approval of the trial judge. The motion of our Assistant Attorney General to strike same from the record must be sustained. Branch's, Ann. P.C., page 304, Sec. 596.
The questions raised by bills of exception cannot be considered in *Page 430 
the absence of the statement of facts as they all turn upon the evidence before the court.
The judgment must be affirmed.
Affirmed.